DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election by original presentation of claims 1-4, 7-9, 11-19, 21, and 22 for the reasons given in the Office action of 2 November 2020 is again noted. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-9, 11, 13-18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,413,771 to Arora et al. in view of US Patent Application Publication 2018/0246428 to Tulchinski et al., further in view of US Patent Application Publication 2007/0046418 to Shea, still further in view of US Patent Application Publication 2015/0175826 to Mor et al. and finally considered with US Patent 5,350,474 to Yamane for identification of an inherent characteristic.
This rejection was presented in the last Office action.  The findings of fact and conclusions of law presented previously are incorporated here.  Yamane is cited solely for its disclosure of the inherent melting point of Nucrel 599.  As noted in Example 9 (col. 33, l. 12-14) this commercially available ethylene-methacrylic acid copolymer has a melting point of 94 °C.  
In the traversal of the rejection, applicant notes the primary Arora document teaches that for solder powder “the coating is capable of melting away at soldering temperatures, and in some instances the coating serves a fluxing function during soldering” (col. 4, l. 9-12). Given this disclosure applicant takes the position that based on the solder taught by Shea and the powder resins taught by Mor one would not expect the materials to be suitable together in Arora.  Applicant notes that in Arora some solders have melting points of from 138 °C to 183 °C, which is outside the scope of the pending claims.  Additionally, because the solder must melt away at soldering temperatures a person would not substitute lower-temperature solders from Shea for the solders disclosed in Arora because this would create a risk the resin coating would not melt at the soldering temperature.  Applicant notes that Mor is not concerned with the soldering temperature and that if Shea’s lower temperature solders are used instead of the high temperature solder in Arora, this would “make the person of ordinary skill even more skeptical that other polymer resins taught by Mor would be able to melting away in the way taught by Arora.”
As noted by applicant Arora provides guidance to the artisan on an effective combination of solder and coating resin for use in the electrostatically chargeable coating liquid.  In addition to the passage cited by applicant concerning the respective melting points of materials, Arora teaches the coating resins “render the coated particles amenable to treatment with a charge director, so that the particles can be treated with a charge director to render them electrokinetically or electrostatically mobile” (col. 3, l. 10-16).  Suitable resins include ethylene acrylic acid copolymer and propylene acrylic acid copolymer.  Exemplified solders include Sn/Bi.
Given these teachings the artisan of ordinary skill would have guidance to the characteristics effective to make the electrostatically chargeable coating liquid.  The artisan is not limited to the preferred resins and solders preferred by Arora as long as these materials 
The Shea document discloses known and commercially available solder compounds that are both lead-containing and lead-free.  A suitable lead-free solder is Indalloy #8, which as shown in Table 2 has a melting point of 93 °C.  Other solders disclosed that are lead-containing include Indalloy #42 having a melting point of 96 °C (Table 1).  As is apparent from a review of Shea, solders are well-known with a wide range of melting points (see Tables 1 and 2). Selection of a known solder, particularly one that is lead-free would have been obvious because Arora calls for a solder and the supporting Shea document discloses solders that are lead-free, meeting new environmental requirements.  The artisan would see the use of a more environmentally friendly solder as beneficial in Arora’s electrostatically chargeable coating liquid to reduce environmental contamination.
Give these commercial solders and the guidance in Arora, selection of a coating resin from those known in the art, such as disclosed by Mor, would have been obvious for the reasons of record.  Mor discloses a method of coating metallic particles with a resin to form an electrostatic ink composition and uses charge directors to aid the electrostatic properties of the ink.   NUCREL 599, disclosed by Mor, is known to inherently have a melting point of 94 °C, which is substantially the same as for the disclosed solders in Shea.  NUCREL 599 is an ethylene and methacrylic acid (¶¶ [0041], [0046], [0049], similar in composition to the ethylene acrylic acid copolymer and propylene acrylic acid copolymer discloses in Arora. Thus by selection of this known resin from the same field of endeavor as Arora, the artisan obtains an ink particle having a resin coating capable of melting away at soldering temperatures (i.e., at the melting temperature of the solder particle).


	Thus the art provides reasonable guidance to a person having ordinary skill in the art to select a combination of solder particle and coating resin where these components have a similar melting point, such as both near mid 90 °C.  Further, given copolymeric ethylene and methacrylic acid is similar in composition to the ethylene acrylic acid copolymer and propylene acrylic acid copolymer discloses in Arora and because it is disclosed an effective in electrostatically chargeable coating liquid compositions, the use of ethylene and methacrylic acid copolymer in Arora would have been prima facie obvious to the skilled artisan.
The rejection is still seen as proper for the reasons given above in combination with those in the last Office action.

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,413,771 to Arora et al. in view of US Patent Application Publication 2018/0246428 to Tulchinski et al., further in view of US Patent Application Publication 2007/0046418 to Shea, still further in view of US Patent Application Publication 2015/0175826 to Mor et al. considered with US Patent 5,350,474 to Yamane as applied to claims 1-4, 7-9, 11, 13-18, 21, and 22 above, and further in view of US Patent Application Publication 2005/0106329 to Lewis et al., Handbook of Imaging Materials to Diamond, pp. 239-247, 254-257 and US Patent Application Publication 2002/0021918 to Yoshino.
Applicant is understood to traversal this rejection for the same reasons as given above for the base rejection.  Consequently, this rejection is maintained for the reasons provided by the Examiner above and in the last Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            16 August 2021